UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7327



TOISSANT DE’VINCI BASSETT,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Department of
Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-99-863-3)


Submitted:   February 16, 2001              Decided:   May 15, 2001


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Toissant De’Vinci Bassett, Appellant Pro Se. Richard Bain Smith,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Toissant De’Vinci Bassett seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.    See Bassett v. Angelone, No.

CA-99-863-3 (E.D. Va. Aug. 23, 2000).     We also deny Bassett’s re-

quest for an extension of time in which to appeal the “transcript

decision” of the district court.       Fed. R. App. P. 4(a)(5) (re-

quiring that motions for extension of time be filed with district

court). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2